Citation Nr: 1741184	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-28 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for dyssomnia.

2. Entitlement to an initial compensable disability rating for tension type headaches.

3. Entitlement to an initial compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to February 2011.

This matter comes before the Board of the Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 videoconference hearing; and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

In the November 2016 Board hearing, the Veteran and the Veteran's wife testified that his dyssomnia, headaches, and rhinitis has become worse since his December 2010 and January 2011 examinations.  

The duty to assist includes providing a thorough and contemporaneous medical examination. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition. See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Because the Veteran has specifically asserted that his disabilities are more severe than they were during the December 2010 and January 2011 VA examinations the Board finds a remand is necessary to afford the Veteran new VA examinations. The Board also notes that a December 2016 Headache Disability Benefits Questionnaire (DBQ) submitted by the Veteran appears to support the Veteran's claim that his headache disorder has worsened.  

In addition, as this case is being remanded for the foregoing reasons, the RO should contact the Veteran for information pertinent in order to obtain the Veteran's post-service treatment records. The RO should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and authorize VA to obtain any pertinent private treatment records pertaining to his dyssomnia, tension type headaches, and allergic rhinitis. If the Veteran responds, attempt to obtain the specified treatment records

2. Obtain any updated VA treatment records.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, severity, and extent of his service-connected dyssomnia.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, severity, and extent of his service-connected tension type headaches.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, severity, and extent of his allergic rhinitis. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




